                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    GENERAL CROOK,                                        Case No. 2:18-CV-828 JCM (CWH)
                 8                                          Plaintiff(s),                       ORDER
                 9           v.
               10     WALT DISNEY COMPANY, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is pro se plaintiff General Crook’s motion to extend time.
               14     (ECF No. 23).
               15            On January 2, 2019, the court issued an order holding that General Crook did not provide
               16     proper proof of service within the Federal Rule of Civil Procedure 4(m) dismissal deadline.
               17     (ECF No. 22). The court further ordered General Crook to show cause as to why the court
               18     should not dismiss the action without prejudice. Id. General Crook responded to the courts
               19     order to show cause, requesting that the Court afford General Crook additional time to serve
               20     defendant Burgess L. Gardner. (ECF No. 23).
               21            Under Rule 4(m), when defendant is not timely served the court must dismiss the action
               22     as it pertains to that defendant unless the plaintiff shows good cause.
               23            Here, over eight months have passed since Laylow Films, Inc. removed this action from
               24     state court to federal court. (ECF No. 1). General Crook represents that it has failed to serve
               25     Gardner in this time because it did not know how to properly serve process under the federal
               26     rules. (ECF No. 23). However, ignorance of the rules for service of process does not constitute
               27     good cause for untimely service. Townsel v. Contra Costa Cnty., Cal., 820 F.2d, 319, 320 (9th
               28     Cir. 1987).

James C. Mahan
U.S. District Judge
                1            As Gardner is the only remaining defendant and General Crook has failed to show good
                2     cause, the court will deny General Crook’s motion to extend and dismiss the case without
                3     prejudice.
                4            Accordingly,
                5            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that General Crook’s motion
                6     to extend (ECF No. 23) be, and the same hereby is, DENIED.
                7            IT IS FURTHER ORDERED that the matter of General Crook v. Walt Disney Co., case
                8     number 2:18-cv-00828-JCM-CWH, be, and the same hereby is, DISMISSED without prejudice.
                9            DATED January 28, 2019.
              10                                                __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                              -2-
